Title: To James Madison from John Gavino, 9 August 1801 (Abstract)
From: Gavino, John
To: Madison, James


9 August 1801, Gibraltar. No. 70. Encloses a copy of his letter to Captain Barron sent “⅌ Boats hird on purpose to go in quest of him to East and West.” Has just learned Barron was off Málaga two days earlier. The two Ragusan vessels with Tripolitan crews are being convoyed to Tetuán by a British vessel. Tripolitan admiral, officers, and a few seamen—totaling eighty—remain in vessels at Gibraltar. Recommends frigates be stationed to both east and west of port for effective blockade because of winds and currents. Has a 22 July letter and enclosure from O’Brien and forwards the latter. In postscript reports that none of the boats seeking Barron has yet returned.
 

   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 2 pp.; marked duplicate; docketed by Wagner as received 19 Nov. Enclosure (1 p.) is a copy of Gavino to Capt. Samuel Barron, 8 Aug. 1801, reporting that the governor of Gibraltar had refused provisions to the Tripolitan admiral and suggesting that Barron cruise between Tangier and Tetuán as the Tripolitan ships—having only three days’ provisions—would probably make for a nearby port. RC and enclosure printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:543–44.


   Gavino probably forwarded a copy of O’Brien’s 22 July letter to JM (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:457).


   A full transcription of this document has been added to the digital edition.
